OPINION BIVINS, Chief Judge. Defendant pled guilty to the charge of attempt to commit the felony of possession of a controlled substance with intent to distribute, while reserving his right to appeal the denial of the motion to suppress evidence. From a judgment and sentence entered on the guilty plea, defendant appeals, raising one issue: whether the warrantless search and seizure of defendant’s wallet, produced for the purpose of identification at the time of his arrest but left behind when he was taken to the police station for booking, violated his fourth amendment rights. We hold that it did and reverse and remand. Defendant raised one other issue in the docketing statement but did not argue it in his brief; it is therefore deemed abandoned. State v. Fish, 102 N.M. 775, 701 P.2d 374 (Ct.App.1985). Apprehended in a grocery store for shoplifting, store personnel took defendant to the store manager’s office. The personnel detained defendant in the office until a police officer arrived. In compliance with the officer’s request for identification, defendant removed his driver’s license from his wallet. The officer discovered evidence of shoplifting while conducting a pat-down search of defendant. The officer arrested defendant and transported him to the police station, where he was booked. Defendant inquired about his wallet, and it was determined that defendant had left it at the store manager’s office. Defendant requested that he be allowed to make arrangements to have a friend pick up the wallet. The officer refused and returned to the store to retrieve it himself. Although recognizing the wallet immediately, the officer looked inside to make sure it belonged to defendant. After confirming that it did, the officer proceeded to search the wallet in order to inventory its contents. He found white cards, which tested positive for LSD. The state charged defendant with attempt to commit the felony of possession with intent to distribute. The district court denied defendant’s motion to suppress the evidence obtained from the search of his wallet. Defendant pled guilty and pursues this appeal to challenge that ruling.  Warrantless searches are permissible if they fall within one of the recognized exceptions to the warrant requirements. See State v. Ruffino, 94 N.M. 500, 612 P.2d 1311 (1980). The state argues that the search in this case falls within two of those exceptions: a search incident to arrest and an inventory search.  The search incident to arrest exception to the warrant requirement arose out of the possible danger that a person arrested might be concealing a weapon, or that evidence of the crime might be destroyed or concealed. It has been held reasonable for the arresting officer to conduct a warrantless search of the arrestee’s person and the area within his immediate control in order to safeguard himself and others, and to prevent the loss of evidence. Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969). This search is confined to the area within the immediate control of the defendant. See State v. Kaiser, 91 N.M. 611, 577 P.2d 1257 (Ct.App.1978). The search must also be a contemporaneous incident of the arrest. New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981). Thus, a search incident to an arrest must be promptly conducted.  Under the facts of this case, we do not believe that the search of defendant’s wallet was incident to his lawful arrest for shoplifting. The search of the wallet was conducted after defendant had been arrested and taken to the police station. The wallet was no longer within his immediate control. There was no longer a reasonable fear that defendant would obtain a weapon from the wallet or seek to destroy or conceal evidence. Cf. United States v. Chadwick, 433 U.S. 1, 97 S.Ct. 2476, 53 L.Ed.2d 538 (1977) (search of a footlocker not justified as a search incident to an arrest where search was remote in time or place from the arrest and no exigency existed). Furthermore, a period of time had elapsed between defendant’s arrest and removal to the police station and the officer’s return and search of the wallet. The state argues that if the wallet could legally be searched at the time defendant was arrested, then it could be searched later. The cases cited by the state do not support that argument. The cases are not truly search incident to arrest cases, but rely on inventory search analysis. In all of the cases cited by the state, the items searched were continuously within the control of either defendant or the police and were searched after defendant was in custody. See, e.g., United States v. Edwards, 415 U.S. 800, 94 S.Ct. 1234, 39 L.Ed.2d 771 (1974); United States v. McEachern, 675 F.2d 618 (4th Cir.1982). We do not agree with the state’s argument that if the search would have been valid at the time of arrest, a later search was also valid. Cf. State v. Billias, 17 Conn.App. 635, 555 A.2d 448 (1989) (search of defendant’s gym bag at station house could not be justified as a valid search incident to arrest, even though search might have fallen under exception had it been conducted when bag was seized from car at time of arrest on highway).  The state also argues that the search was proper as an inventory search. Inventory searches have been upheld as reasonable because they are done for the purposes of protecting the owner’s property and protecting the police from subsequent claims of lost or stolen property, or potential danger. South Dakota v. Opperman, 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976); State v. Ruffino. We agree that, once arrested and removed to the police station, an arrestee is subject, in accordance with established inventory procedures, to a complete search of his person and any property upon his person. Illinois v. Lafayette, 462 U.S. 640, 648, 103 S.Ct. 2605, 2610, 77 L.Ed.2d 65 (1983). The problem in this case is that the wallet was not on defendant’s person at the time he was booked. If the wallet had been in defendant’s pocket at the time he was booked, it could have been properly searched pursuant to an inventory. See id. Inventory, however, cannot be used as the reason to search the wallet when it was not part of the effects on his person at the time of booking. See discussion in 2 W. LaFave, Search and Seizure § 5.5(b), at 536 (2d ed. 1987) (police inventory of possession of arrestee presupposes that police had valid reason for taking custody of that object). While New Mexico courts have not addressed the precise question presented in this appeal, one supreme court decision involving inventory of an automobile merits brief discussion. In State v. Williams, 97 N.M. 634, 642 P.2d 1093, cert. denied, 459 U.S. 845, 103 S.Ct. 101, 74 L.Ed.2d 91 (1982), the supreme court upheld an inventory search of a defendant’s automobile, which had been left near the scene of the arrest. The court held that there are four requirements for a constitutional inventory search: (1) the vehicle to be inventoried is in police control or custody; (2) the inventory is made pursuant to established police regulations; (3) the search is reasonable; and (4) there is a reasonable nexus between the arrest and the reason for custody of the property. Even if the evidence supported the first three of these requirements, we hold that a reasonable nexus did not exist for the police officer to return to take custody of the wallet. There is. no evidence the police officer suspected that evidence of the crime of shoplifting was concealed in the mislaid wallet.  Although not argued by the parties, Judge Donnelly’s separate dissenting opinion proposes the inevitable discovery rule would itself justify affirmance. We cannot properly consider theories not presented by the briefs or the pleadings. In re Doe, 93 N.M. 540, 650 P.2d 824 (1982); State v. Thomson, 79 N.M. 748, 449 P.2d 656 (1969). Nevertheless, we will address this point raised by the dissent. It posits that, since the wallet was in defendant’s possession at the time of arrest and would inevitably have been discovered during a routine inventory search at the police station had defendant not left the wallet at the store, it was not improper for the officer to search the wallet when he returned to retrieve it at the store. We do not believe the inevitable discovery rule can be applied to the facts and circumstances of this case. First, for the exception to apply, the prosecution must show by a preponderance of the evidence that the contraband would inevitably have been discovered by independent lawful means. Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984). In order to make that showing, the state would have had to prove that the store owner ultimately would have found the wallet and turned it in to the police, and that the police would then have inventoried its contents. The state made no such showing. In fact, the unchallenged facts reflect that the wallet was discovered through defendant’s inquiry at the police station during booking. Second, we believe that the principal case relied on in the dissent, United States v. Andrade, 784 F.2d 1431 (9th Cir.1986), is distinguishable. In that case, the defendant’s garment bag accompanied him to the police station; here, it was left behind. In Andrade, the police had a right, if not a responsibility, for their own protection, to search the bag as part of their inventory of the defendant’s belongings. Here, in contrast, there was no such obligation. Once defendant requested that a friend pick up the wallet, the police had no further responsibility for its loss. We hold that the inevitable discovery rule could not apply to the facts of this case as a matter of law. The search of defendant’s wallet without a warrant is not supported by either exception argued by the state. Therefore, any evidence obtained pursuant to that search should have been suppressed. Defendant’s conviction is reversed and the case is remanded for further proceedings. See State v. Post, 109 N.M. 177, 783 P.2d 487 (Ct.App.1989) (remand for trial rather than dismissal appropriate where evidence disallowed on appeal). IT IS SO ORDERED. MINZNER, J., concurs. DONNELLY, J., dissents.